DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/24/2019.  It is noted, however, that applicant has not filed a certified copy of the CN 201911341574.4 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because:
In paragraph between lines 20-25 on page 4, “a gas tank 57” appears inconstant with what described subsequently in the specification, claim 1, and claim 4.  Going forwards with examination, the paragraph is interpreted to be:
--As shown in FIG. 1, a device for measuring a horizontal/vertical permeability of a hydrate reservoir provided by the present invention includes a cooling water/saturated methane water tank 3, a water injection pump 8, a methane gas tank 11, a booster pump 14, an air compressor 16, a high-pressure gas tank 19, a back pressure valve 55, a gas tank 57 with a balance scale, a data acquisition instrument 60, a constant-temperature water bath 61 and a hydrate reservoir horizontal/vertical permeability measuring apparatus 62 provided in the constant-temperature water bath 61.--

In paragraph between line 31 on page 4 and line 10 of page 5, “a vertical test inlet control valve 41 and the bottom of…” appears to contain a clerical error.  Going forwards with examination, the paragraph is interpreted to be:
--The hydrate reservoir horizontal/vertical permeability measuring apparatus 62 is provided with a reactor main control valve 23 and a reactor outlet valve 53 on both ends; the reactor main control valve 23 is respectively in communication with a left side of the hydrate reservoir horizontal/vertical permeability measuring apparatus 62, a vertical test inlet control valve 41 [[and]] at the bottom of the hydrate reservoir horizontal/vertical permeability measuring apparatus 62; the reactor outlet valve 53 is in 

In paragraph between lines 35-36 on page 6, “59” appears to be an editorial error.  Going forwards with examination, the paragraph is interpreted to be:
--1. Load a dried quantitative porous medium (such as quartz sand and glass sand) used for simulation into a reaction vessel [[59]] 62.--

In paragraph between lines 5-9 on  page 7, “the gas” appears to be an antecedent error.  Going forwards with examination, the paragraph is interpreted to be:
--4. Adjust the temperature of the water bath 61 to a required temperature; start the cooling water/saturated methane water device 3, open the water circulation inlet 1 and the water circulation outlet 2, and start a gas inlet process 6, so that [[the]] methane gas enters the device through a bubbler 4 and the methane gas dissolves in the water sufficiently to produce methane water; adjust the temperature to the same temperature as the water bath 61.--

--In paragraph between lines 12-16 on  page 7, “the gas tank and a balance scale 57” appears inconstant with what described prior in the specification, claim 1, and claim 4.  There is also a grammatical error.  Going forwards with examination, the paragraph is interpreted to be:
--6. Start the water injection pump 8 to inject water at a certain temperature into the reaction vessel 62 and a related process; discharge the air in the porous medium and a pipeline; adjust the back pressure valve 55 to 5 MPa until a liquid in the gas tank with the balance scale 57 [[have]] has a 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of 2 editorial errors.  Going forwards with examination, the claim is interpreted to be:
--A device for measuring a horizontal/vertical permeability of a hydrate reservoir, comprising a cooling water/saturated methane water tank (3), a water injection pump (8), a methane gas tank (11), a booster pump (14), an air compressor (16), a high-pressure gas tank (19), a back pressure valve 5 (55), a gas tank (57), a data acquisition instrument (60), a constant-temperature water bath (61) and a hydrate reservoir horizontal/vertical permeability measuring apparatus (62) provided in the constant-temperature water bath (61), wherein 
the cooling water/saturated methane water tank (3) is provided with a water circulation inlet (1) and an intake line (6) at an upper part and a water circulation outlet (2) at the bottom; the intake line (6) is provided thereon with an intake control gate valve (5); the bottom of the cooling water/saturated methane water tank (3) is in communication with the water injection pump (8); 
the methane gas tank (11) and the air compressor (16) are both in communication with the booster pump (14), and the booster pump (14) is in communication with the high-pressure gas tank (19);
the water injection pump (8) and the high-pressure gas tank (19) are both in communication with an inlet of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62); an outlet of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62), the back pressure valve (55) and the gas tank (57) communicate in sequence; the gas tank (57) is provided thereon with an exhaust line (59); the exhaust line (59) is provided thereon with a gas flow meter (58);
the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) is provided thereon with a P1 horizontal differential pressure gauge (27), a P2 horizontal differential pressure gauge 
the data acquisition instrument (60) is electrically connected to the P1 horizontal differential pressure gauge (27), the P2 horizontal differential pressure gauge (28), the P3 horizontal differential pressure gauge (29), the P4 vertical [[horizontal]] differential pressure gauge (47), the P5 vertical differential pressure gauge (48), the P6 vertical differential pressure gauge (49) and the gas flow meter (58);
the inlet of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) comprises a left inlet and a bottom inlet; the outlet of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) comprises a top outlet and a right outlet.--

Claim 7 is objected to because of numerous editorial and antecedent errors.  Going forwards with examination, the claim is interpreted to be (Also, please see discussion in the 112 rejection below):
--A method for measuring a horizontal/vertical permeability of a hydrate reservoir, comprising the following steps:
(1) loading a dried quantitative porous medium used for simulation into a hydrate reservoir horizontal/vertical permeability measuring apparatus (62);
(2) starting an air compressor (16) and a booster pump (14) to inject a gas into a high-pressure gas tank (19) to a required gas pressure;
(3) injecting the gas into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a certain pressure to check the tightness of the [[equipment]] apparatus to ensure that the [[equipment]] apparatus does not leak;
(4) adjusting the temperature of a constant-temperature water bath (61) to a required temperature; opening a water circulation inlet (1) and a water circulation outlet (2); starting an intake line (6), so that [[a]] methane gas enters a cooling water/saturated methane water tank (3) through a bubbler (4) and the of the methane water to the same temperature as the constant-temperature water bath (61);
(5) starting a water injection pump (8) to inject the methane water at the temperature into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) and a related process; discharging the air in the porous medium and a pipeline; adjusting a back pressure valve (55) to 5 MPa until a liquid in a gas tank (57) has a constant flow rate and a liquid volume thereof is kept in balance with a discharge volume of the water injection pump (8);
(6) discharging the air from a P1 horizontal differential pressure gauge (27), a P2 horizontal differential pressure gauge (28), a P3 horizontal differential pressure gauge (29), a P4 vertical [[horizontal]] differential pressure gauge (47), a P5 vertical differential pressure gauge (48) and a P6 vertical differential pressure gauge (49) to ensure that the pipeline is filled with water;
(7) adjusting a reaction vessel of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a certain pressure, and monitoring the data in real time by a reactor inlet pressure gauge (22), so as to keep a constant state;
(8) discharging a portion of the gas from the high-pressure container (19) to displace the methane water in the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) and provide space for the gas, and adjusting the reaction vessel of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a certain pressure;
(9) starting the water injection pump (8) to inject the methane water into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a certain pressure, [[and]] then stopping the water injection pump (8); 
(10) allowing a hydrate to be synthesized to form a hydrate sample in the hydrate reservoir horizontal/vertical permeability measuring apparatus (62), and completing the hydrate formation after a period of time; 
(11) adjusting the back pressure valve (55) to a required pressure; starting the water injection pump (8) to inject water into the hydrate reservoir horizontal/vertical permeability measuring apparatus the hydrate sample in a horizontal direction; 
(12) after [[the]] a test process is completed, starting the water injection pump (8) to inject water into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) at the same speed as [[the]] a horizontal permeability measurement process until the flow rate of the gas tank (57) remains constant; checking the gas flow meter (58) to ensure that the hydrate is not decomposed, and obtaining a change in different differential pressures of the hydrate sample in a vertical direction; 
(13) recording [[the]] relevant data of the entire hydrate formation process and the [[testing]] test process with a data acquisition instrument (60); and
(14) processing the relevant data based on Darcy's Law to obtain a change in the horizontal/vertical permeability.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are mainly between steps 7-8 and 10-12.  Going forwards with examination, the claim is interpreted to be:
--A method for measuring a horizontal/vertical permeability of a hydrate reservoir, comprising the following steps:
(1) loading a dried quantitative porous medium used for simulation into a hydrate reservoir horizontal/vertical permeability measuring apparatus (62);

(3) injecting the gas from the high-pressure gas tank (19) into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a certain pressure to check the tightness of the [[equipment]] apparatus to ensure that the [[equipment]] apparatus does not leak; then stopping the injection of the gas;
(4) adjusting the temperature of a constant-temperature water bath (61) surrounding the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a required temperature; opening a water circulation inlet (1) and a water circulation outlet (2) to allow water entering a cooling water/saturated methane water tank (3); [[starting]] opening an intake line (6) of the cooling water/saturated methane water tank (3)to allow methane gas entering the cooling water/saturated methane water tank (3) through a bubbler (4) so that the methane gas dissolves in the water sufficiently to produce methane water; adjusting the temperature of the methane water to the same temperature as the temperature of the constant-temperature water bath (61);
(5) starting a water injection pump (8) to inject the methane water purging any air from the porous medium and a pipeline; adjusting a back pressure valve (55) downstream of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to 5 MPa until a liquid in a gas tank (57) has a constant flow rate and a liquid volume thereof is kept in balance with an injection volume [[of]] from the water injection pump (8);
(6) purging any air from a P1 horizontal differential pressure gauge (27), a P2 horizontal differential pressure gauge (28), a P3 horizontal differential pressure gauge (29), a P4 vertical [[horizontal]] differential pressure gauge (47), a P5 vertical differential pressure gauge (48) and a P6 vertical differential pressure gauge (49) to ensure that the pipeline is filled with the methane water;
(7) adjusting a reaction vessel (111) of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a certain pressure, and monitoring [[the]] data in real time by a reactor inlet  closing relevant gate valves (41-46, 50-52, 54) to all the vertical differential pressure gauges (47, 48, 49); adjusting the reaction vessel (111) to a certain pressure by monitoring pressure data in real time from the pressure gauge (22); then stopping the water injection pump (8);
(8) injecting a portion of the  gas from the high-pressure container (19) to displace the methane water in the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) having the reaction vessel (111) (111) to a certain pressure;
(9) starting the water injection pump (8) again to inject the methane water from the cooling water/saturated methane water tank (3) through the bubbler (4) into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a certain pressure, [[and]] then again stopping the water injection pump (8); 
(10) allowing a hydrate to be synthesized to form a hydrate sample in the hydrate reservoir horizontal/vertical permeability measuring apparatus (62), and allowing completing the hydrate formation after a period of time by isolating the reaction vessel (111) with closed relevant gate valves (23, 24, 53);
(11) adjusting the back pressure valve (55) downstream of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a required pressure; then opening the relevant valves (23, 24, 53); then, in a horizontal permeability test process, keeping the relevant gate valves (41-46, 50-52, 54) closed to all the vertical differential pressure gauges (47, 48, 49),  starting the water injection pump (8) to inject the methane water into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) at a constant speed until [[the]] a flow rate [[of]] through the gas tank (57) remains constant; checking a gas flow meter (58) to ensure that the hydrate is not decomposed, and obtaining a change in different differential pressures of [[a]] the hydrate sample in a horizontal direction to complete the horizontal permeability test process by obtaining the P1 horizontal differential pressure gauge (27), the P2 horizontal differential pressure gauge (28), and the P3 horizontal differential pressure gauge (29); 
in a vertical permeability test process, after the horizontal permeability test process is completed, closing relevant gate valves (24-26, 30-32, 54) to all the horizontal differential pressure gauges (27, 28, 29) and opening the gate valves (41-46, 50-52, 54) to all the vertical differential pressure gauges (47, 48, 49), starting the water injection pump (8) to inject the methane water from the cooling water/saturated methane water tank (3) through the bubbler (4) into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) at the same constant speed as in the horizontal permeability [[measurement]] test process until [[the]] a flow rate [[of]] through the gas tank (57) remains constant; checking the gas flow meter (58) to ensure that the hydrate is not decomposed, and obtaining a change in different differential pressures of the hydrate sample in a vertical direction by obtaining the P4 vertical differential pressure gauge (47), the P5 vertical differential pressure gauge (48) and the P6 vertical differential pressure gauge (49); 
(13) recording [[the]] relevant data of the entire hydrate formation process and the permeability test processes with a data acquisition instrument (60); and
(14) processing the relevant data based on Darcy's Law to obtain a change in the horizontal/vertical permeability.

Allowable Subject Matter
Claims 1-7 would be allowed if the above objections and rejections were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “…the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) is provided thereon with a P1 horizontal differential pressure gauge (27), a P2 horizontal differential pressure gauge (28), a P3 horizontal differential pressure gauge (29), a P4 vertical differential pressure gauge (47), a P5 vertical differential pressure gauge (48) and a P6 vertical differential pressure gauge (49)…”
(Claims 2-6 are dependent on claim 1.)

“(11) 		adjusting the back pressure valve (55) downstream of the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) to a required pressure; then opening the relevant valves (23, 24, 53); then, in a horizontal permeability test process, keeping the relevant gate valves (41-46, 50-52, 54) closed to all the vertical differential pressure gauges (47, 48, 49),  starting the water injection pump (8) to inject the methane water into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) at a constant speed until a flow rate through the gas tank (57) remains constant; checking a gas flow meter (58) to ensure that the hydrate is not decomposed, and obtaining a change in different differential pressures of the hydrate sample in a horizontal direction to complete the horizontal permeability test process by obtaining the P1 horizontal differential pressure gauge (27), the P2 horizontal differential pressure gauge (28), and the P3 horizontal differential pressure gauge (29); 
(12) 		in a vertical permeability test process, after the horizontal permeability test process is completed, closing relevant gate valves (24-26, 30-32, 54) to all the horizontal differential pressure gauges (27, 28, 29) and opening the gate valves (41-46, 50-52, 54) to all the vertical differential pressure gauges (47, 48, 49), starting the water injection pump (8) to inject the methane water from the cooling water/saturated methane water tank (3) through the bubbler (4) into the hydrate reservoir horizontal/vertical permeability measuring apparatus (62) at the same constant speed as in the horizontal permeability test process until a flow rate through the gas tank (57) remains constant; checking the gas flow meter (58) to ensure that the hydrate is not decomposed, and obtaining a change in different differential pressures of the hydrate sample in a vertical direction by obtaining the P4 vertical differential pressure gauge (47), the P5 vertical differential pressure gauge (48) and the P6 vertical differential pressure gauge (49)…”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 108051354 A to Li et al. (closest prior art reference found) discloses a device/method for measuring permeability of a hydrate reservoir, comprising basic structures and method steps disclosed and claimed in the present invention, except for the allowable subject matters.  In other words, Li et al. fails to disclose	measuring permeability of a hydrate sample in both horizontal and vertical directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 7, 2022